UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7345



EDWARD GALES,

                                              Plaintiff - Appellant,

          versus


JIM BRUCE, Northumberland County Deputy Sheriff,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-99-1248-AM)


Submitted:   December 16, 1999         Decided:     December 22, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Edward Gales, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Gales appeals the district court’s order dismissing his

42 U.S.C.A. § 1983 (West Supp. 1999) complaint for failure to state

a claim upon which relief can be granted.     We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Gales v. Bruce, No. CA-99-1248-AM (E.D. Va.   Sept. 13,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2